Order entered April 27, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-20-00944-CV

         RICHLAND TRACE OWNERS ASSOCIATION, Appellant

                                      V.

  LANDMARK AMERICAN INSURANCE COMPANY, ET AL., Appellees

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-02854

                                   ORDER

      Before the Court is appellees’ April 26, 2021 unopposed second motion for

an extension of time to file their brief on the merits. We GRANT the motion and

extend the time to June 1, 2021. We caution appellees that a further extension

request will be disfavored.


                                           /s/   CRAIG SMITH
                                                 JUSTICE